oO > SN HD ON BSB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cr-00123-JLR Document 16-1 Filed 07/12/19 Page 1 of 2

JUDGE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

NO. CR19-123JLR
ORDER GRANTING UNOPPOSED

MOTION TO EXTEND INDICTMENT

UNITED STATES OF AMERICA,
v. DEADLINE
)
)
)
)

Plaintiff,

ROSENDO PERALTA-REYES,

Defendant.

 

 

 

The Court, having considered the Unopposed Motion to Extend Time To File
Indictment Under Speedy Trial Act finds that:

1. Mr. Peralta-Reyes is charged by Complaint with Illegal Reentry after
Deportation, in violation of Title 8 U.S.C. § 1326(a).

2. Mr. Peralta-Reyes was arrested and made his Initial Appearance on June 25,
2019; at which time the Court remanded him to custody.

3. Under the Speedy Trial Act, an Indictment charging a defendant must be
filed within 30 days from the date on which the defendant was arrested or served with a
summons in connection with such charges. 18 U.S.C. § 3161(b). At the present time,
the United States must obtain an Indictment in this case on or before July 25, 2019, to
meet the requirements of the Speedy Trial Act.

4. The parties are seeking an Order extending the time within which an
Indictment must be filed on the ground that the “ends of justice served by taking such
action outweigh the best interests of the public and the defendant in a speedy trial,” as
permitted by 18 U.S.C. §§ 3161(h)(7)(A), (B)() and (B)(iv).

ORDER GRANTING UNOPPOSED MOTION Fee Filth Avenue ae von

TO EXTEND INDICTMENT DEADLINE . Seattle, Washington 98101
(Rosendo Peralta-Reyes, CR19-123JLR) - 1 (206) 553-1100

 

 

 
Oo fe HN DB nO Se WNW NY fF

NO pO BP HN KN DD RO rr ea se es
nN mn FBP WHO NY YF ODO BO TF ys DBD A FS WY YP KF SC

 

 

Case 2:19-cr-00123-JLR Document 16-1 Filed 07/12/19 Page 2 of 2

6. The defendant has executed a Waiver of Speedy Indictment waiving rights
under the Sixth Amendment and the Speedy Trial Act, 18 U.S.C. §§ 3161-3174, and
has further agreed that the period from the date this Order is signed, until August 16,
2019, shall be an excludable period of time under the Speedy Trial Act pursuant to 18
USS.C. § 3161(h)(7)(A).

In light of the foregoing, IT IS HEREBY ORDERED that the time to file an
Indictment in this matter be extended to August 16, 2019. The period of delay resulting
from this continuance from the date of this Order up to and including August 16, 2019,
is hereby excluded for speedy trial purposes under 18 U.S.C. §3161(h)(7).

IT IS SO ORDERED this yo day of July, 2019.

C\ e308

JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

Presented by:

s/ Gregory Geist
Assistant Federal Public Defender
Attorney for Rosendo Peralta-Reyes

FEDERAL PUBLIC DEFENDER
ORDER GRANTING UNOPPOSED MOTION 1601 Fifth Avenue, Suite 700

TO EXTEND INDICTMENT DEADLINE Seattle, Washington 98101
(Rosendo Peralta-Reyes, CR19-123JLR) - 2 (206) 553-1100

 

 

 
